CAYTON, Chief Judge
(dissenting).
Broad though our language was in the Newberry v. Rust case, I do not think it was broad enough to destroy the remedy of a landlord who, like this one found it impossible to produce evidence as to 1941 expenses. In that case the owner failed to pro*232duce any evidence as to 1941 expenses and contented himself with relying- on operating figures subsequent to February 1946. He gave no reason for this failure of proof except that there had been a change in real estate agents,-and we said this reason was insufficient. But in the case now before us we have a quite different set of facts. Here the landlord did not come into the picture until he took over the property late in 1944. The record shows that at that time the former owner had died and a former agent hud also died, and that because of those two deaths all the older records had been destroyed and were unavailable. The tenants stipulated in writing that the cost figures fo'r the years 1941 through 1944 were unavailable, and further stipulated “that- due diligence has been exerted by petitioner through his counsel to obtain such cost figures.” It- being plainly impossible for the landlord to produce cost records for any period prior to 1945, I think it was entirely reasonable for the Administrator to start with that year as a basis for comparison. And I think it is speculativé at best to say that the landlord could have reconstructed the figures for 1941. , .